Citation Nr: 0011291	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-02 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
multiple joints (other than the right knee).

2.  Entitlement to service connection for a cervical spine 
condition.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a bilateral foot 
condition, including Charcot foot changes secondary to 
service-connected status post right total knee arthroplasty.  

5.  Entitlement to service connection for a left leg/knee 
condition.

6.  Entitlement to service connection for a low back 
condition.

7.  Entitlement to an increased evaluation for status post 
right total knee arthroplasty, currently evaluated as 30 
percent disabling.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from January 1951 to October 
1954.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

Medical evidence dated from October 1999 to March 2000, which 
includes medical records pertaining to a hospitalization for 
surgical treatment of the veteran's service-connected right 
knee disability from October to November 1999, was recently 
received by the RO and forwarded to the Board.  A  review of 
this evidence raises a claim for a temporary total rating for 
the right knee disability based on a hospitalization and 
convalescence, under the provisions of 38 C.F.R. § 4.29 and 
§ 4.30 (1999).  This matter is referred to the RO for 
appropriate action.  

An appellant and his or her representative, if any, will be 
granted a period of 90 days following the mailing of notice 
to them that an appeal has been certified to the Board for 
appellate review and that the appellate record has been 
transferred to the Board, or until the date the appellate 
decision is promulgated by the Board, whichever comes first, 
during which they may submit a request for a personal 
hearing, additional evidence, or a request for a change in 
representation. Any such request or additional evidence must 
be submitted directly to the Board and not to the agency of 
original jurisdiction.  38 C.F.R. § 20.1304 (1999).  The 
additional evidence noted in the preceding paragraph was not 
accompanied by a waiver of RO review of the evidence but it 
was received and transferred to the Board well beyond 90 days 
following the mailing of notice to the veteran that his 
appeal had been certified to the Board for appellate review.  
Id.  Accordingly, such evidence may not be considered in this 
appellate decision.  However, as the medical evidence 
indicates a worsening of the veteran's right knee condition, 
aside from raising the claim for a temporary total rating 
noted above, the additional evidence also raises a reopened 
claim for a rating in excess of 30 percent for the veteran's 
service-connected right knee disability.  


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between 
osteoarthritis of any joint (other than the right knee) and 
service.

2.  There is no medical evidence of a nexus between a claimed 
cervical spine condition and service.

3.  There is no medical evidence of a nexus between diabetes 
mellitus and service.

4.  There is no medical evidence of a nexus between a 
bilateral foot condition, including Charcot foot changes, and 
service or the veteran's service-connected right knee 
disability.

5.  The veteran's low back disability was aggravated by his 
service-connected right knee disability.

6.  The veteran's left knee disability was aggravated by his 
service-connected right knee disability.

7.  The relevant  medical evidence of record shows that the 
veteran's service-connected total right knee arthroplasty is 
not manifested by more than moderate disability; the 
prosthetic knee is in place without postoperative 
complications, range of motion is from minus 10 degrees 
extension to 110 degrees of flexion, and there is no 
appreciable instability or subluxation. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for osteoarthritis of multiple joints is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a cervical spine condition is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

3.  The veteran's claim of entitlement to service connection 
for diabetes mellitus is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

4.  The veteran's claim of entitlement to service connection 
for a bilateral foot condition, including Charcot foot 
changes secondary to service-connected status post total knee 
arthroplasty, is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

5.  The veteran's low back disability is proximately due to 
or the result of a service-connected disability.  38 C.F.R. 
§ 3.310 (a) (1999).

6.  The veteran's left knee disability is proximately due to 
or the result of a service-connected disability.  38 C.F.R. 
§ 3.310 (a) (1999).

7.  The criteria for a rating in excess of 30 percent for 
status post right total knee arthroplasty have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.40, 4.45 
4.59, 4.71a, Codes 5055, 5260, 5261 (1999).    






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  A number of diseases, including arthritis and 
diabetes mellitus, are presumed to have been incurred in 
service if manifested within a year of separation from 
service to a degree of 10 percent or more.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In cases which 
the determinative issue is one involving medical causation, 
competent medical evidence is required to establish a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In this case, following a review of all of the 
evidence, the Board finds that the appellant's claim is not 
substantiated by competent evidence, and as such it fails to 
meet the threshold requirement.  Therefore, the Board 
concludes that the appellant's claim is not well grounded.

A well-grounded claim for service connection, moreover, 
requires that three elements be satisfied.  First, there must 
be competent evidence of a current disability, as established 
by a medical diagnosis; second, there must be evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that, alternatively, a claim may be 
well grounded based upon application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such a condition.  That evidence must be medical, 
unless is relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 498.

A.  Arthritis

There is no medical evidence of arthritis either within 
service or within a year of service. (The veteran is being 
compensated for a right knee replacement, and arthritis of 
the right knee is, therefore, not the subject of this 
discussion.  The issues of secondary service connection for 
low back and left knee conditions are addressed separately 
below.)  

There is post-service medical evidence of arthritis.  For 
instance, a June 1988 entry appears to document bilateral hip 
arthritis, although contemporaneous entries, including a 
February 1988 entry, reference trochanteric bursitis.  A July 
1984 entry appears to reference degenerative joint disease of 
the left shoulder, and a February 1985 entry characterizes 
osteoarthritis of the left shoulder as traumatic.  There is 
no medical opinion, however, suggesting that the arthritis of 
the left shoulder was the result of a trauma experienced 
during service.  There is also no medical evidence, such as a 
medical opinion, suggesting that any arthritis, other than 
arthritis of the right knee, was caused by or aggravated by 
an event in service.  (As noted above, the issues of 
secondary service connection for left knee and low back 
disabilities are addressed separately below.)  Without 
medical evidence linking arthritis to service, the veteran's 
claim for service connection for that disorder is not well 
grounded. 

B.  Cervical Spine Disorder

There is no evidence in service medical records or other 
treatment records associated with the claims file of a 
disorder of the cervical spine or of a nexus between the 
claimed disorder and service.  Without such medical evidence, 
the veteran's claim for service connection for a disorder of 
the cervical spine is not well grounded.  

C.  Diabetes Mellitus

Treatment records, including an October 1998 entry, document 
the presence of diabetes mellitus.  There is no evidence, 
however, of diabetes either in service or within a year of 
the veteran's separation from service.  There is no medical 
evidence linking diabetes to service, and a January 1984 
entry references a history of diabetes dating back to only 
1970.  There is no medical evidence that diabetes is 
secondary to another disability for which service connection 
is in place, and an October 1997 notation on a report of a 
September 1997 VA examination reflects an opinion that the 
veteran's diabetes is not related to the veteran's knee 
problem.  Without any medical evidence linking diabetes to 
service or a service-connected disability, the veteran's 
claim for service connection for diabetes mellitus is not 
well grounded.  

D.  Foot Disorder

The veteran seeks service connection for a foot problem which 
he maintains is secondary to his service-connected right knee 
problem.  Post-service medical records, including entries 
from October 1998 and a report of a September 1997 VA 
examination, reflect the presence of Charcot deformities of 
both feet.  Treatment record entries, including entries from 
May 1997, February 1991, June 1995, February 1996, January 
1998, also document the presence of lesions, ulcers or wounds 
of the foot.  There is no medical evidence suggesting that 
either of these disorders, however, is related to service or 
that some other foot disability is related to service.  

Service medical records contain no reference to Charcot foot 
deformity or to foot ulcers.  An October 1997 entry on a 
report of a September 1997 VA examination reflects that 
Charcot feet are related to diabetes, for which service 
connection, as outlined above, is not warranted.  Other 
entries, consistent therewith, reflect that ulcers of the 
foot are related to Charcot feet and diabetes.  A February 
1991 entry, for instance, reflects the presence of a sore on 
the left toe and a provisional diagnosis of diabetes.  A June 
1995 entry reflects the presence of a foot ulcer secondary to 
Charcot foot, as do entries from February 1996, March 1997, 
and January 1998.  An October 1998 entry reflects the 
presence of diabetic ulcer.  In addition, a May 1985 entry 
makes reference to foot pain secondary to diabetes mellitus.  

Although service medical records document a right ankle 
injury in April 1952, there is no medical evidence linking 
any current disorder of the feet to an injury in service.  
Without medical evidence linking a foot disorder to service, 
the veteran's claim for service connection for a foot 
disorder is not well grounded.

       E.  Secondary Service Connection for Low Back and Left 
Knee Disabilities 

During a VA examination in September 1998, an examiner 
diagnosed likely degenerative disk disease of the lumbar 
spine and early degenerative arthritis of the left knee.  The 
examiner concluded that "the lower back condition and left 
knee arthritis are a result of the veteran's stated age of 
66, his rather marked obesity, and the fact that he worked on 
his feet for many years in the automobile sales industry."  
He also concluded that the "etiology of the lower back and 
left knee condition of this veteran are due to factors other 
than the service-connected right knee problem."  He added, 
however, that "it is the opinion of this examiner that the 
lower back and left knee conditions are aggravated 
permanently by the service-connected right knee problem."  

When aggravation of a veteran's non-service connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995).  To the extent that the veteran's service 
connected disability actually aggravates symptomatology 
associated with a non-service-connected disorder, the veteran 
is entitled to compensation for that degree of aggravation 
attributable to the service-connected disability.  In 
addition to obtaining a detailed history from the veteran and 
performing a thorough physical examination, it is evident 
that the VA examiner reviewed the claims file in September 
1998, and his opinion was unequivocal in supporting the 
conclusion that the veteran's service-connected right knee 
disability had chronically worsened or aggravated his low 
back and left knee disorders.  Under these circumstances, the 
Board finds that the veteran's low back and left knee 
disabilities are proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310 (a) (1999).  
Accordingly, secondary service connection for low back and 
left knee disabilities is warranted.

II.  Increased Evaluation for Right Knee Replacement

Service connection was established in March 1955 for 
residuals of a right knee injury in service, after the 
veteran underwent a VA examination in January of that year 
which revealed osteochondritis of the right knee.  The 
veteran's disability was ultimately assigned a 10 percent 
evaluation which remained in effect until 1989.  In January 
1989, the veteran underwent a right knee arthroplasty in 
connection with a diagnosis of degenerative arthritis of the 
right knee.  The veteran's disability was assigned a 
temporary total evaluation as of January 1989, and a 30 
percent disability rating under diagnostic code 5055 as of 
that time.  The 30 percent disability evaluation has remained 
in effect ever since.  

A knee replacement (prosthesis) warrants a minimum rating of 
30 percent.  A 60 percent evaluation contemplates chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  Intermediate degrees of residual 
weakness, pain or limitation of motion are rated by analogy 
to diagnostic codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  

Limitation of extension of the leg warrants a 30 percent 
evaluation if extension is limited to 20 degrees and a 40 
percent evaluation if extension is limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  Impairment of the 
tibia and fibula warrants a 30 percent evaluation if 
characterized by malunion and marked knee or ankle 
disability.  Impairment of the tibia and fibula warrants a 40 
percent evaluation if characterized by nonunion with loose 
motion, requiring brace.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.  Also, ankylosis of the knee warrants a 30 percent 
evaluation if it involves a favorable angle in full 
extension, or in slight flexion between 0 degrees and 10 
degrees.  A 40 percent evaluation contemplates flexion 
between 10 degrees and 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256.

The Board observes that the VA's regulations, under 38 C.F.R. 
§ 4.40 and 4.45, recognize that functional loss of a joint 
may result from pain on motion or use, when supported by 
adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-7 (1995); see also Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  Further, 38 C.F.R. § 4.59, which addresses the 
evaluation of arthritis, recognizes that painful motion is an 
important factor of disability, entitled to at least the 
minimum applicable evaluation.

In September 1997, the veteran underwent a VA examination, 
and it was noted at that time that he had "no real 
complaints referable to the right knee."  The veteran 
underwent a VA examination again in September 1998, which 
revealed flexion of the right knee to 110 degrees, with a 10 
degree extension lag.  Stability of the knee reportedly was 
good.  

The findings associated with the claims file reflect the 
presence of a disability that does not warrant more than a 30 
percent rating.  The veteran's disability does not result in 
severe painful motion or weakness.  Even considering the 
holding of DeLuca, it is apparent, in light of the September 
1997 observation that the veteran did not articulate 
significant complaints concerning the right knee and the 
findings recorded in September 1998 concerning range of 
motion present in the right knee, that the veteran does not 
have limitation analogous to ankylosis, let alone unfavorable 
ankylosis, or to flexion limited to 30 degrees.  The joint is 
stable, and the veteran's disability does not result in 
symptomatology analogous to non-union or loose motion.  

The Board observes that although it is not clear that service 
connection for arthritis of the right knee was ever 
explicitly addressed by the RO in a rating decision, the 
veteran is, in effect, being compensated for the residuals of 
arthritis which his knee replacement was intended to treat 
and which in September 1998 an examiner linked to trauma in 
service.  Examination since the veteran's knee replacement 
has consistently revealed a diagnosis of post-operative total 
knee arthroplasty, as it did in September 1998, December 
1991, and January 1990 without further mention of arthritis 
of the right knee.  However, even were it the case that 
arthritis is still present, the criteria for evaluating 
arthritis contemplate a rating based upon limitation of 
motion, as do the criteria for evaluating a knee replacement.  
As such, there is no basis for a separate evaluation for 
arthritis of the right knee, and any symptomatology 
attributable to such arthritis has been evaluated and 
compensated as part of the rating for the veteran's total 
knee replacement.  A higher evaluation in this case is not 
warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1999).  
In this regard, the Board finds that the record does not 
reveal that the veteran's right knee disability has resulted 
in marked interference with his employment (beyond that 
contemplated in the Diagnostic Codes) or necessitated 
frequent periods of hospitalization.  In the absence of such 
factors, or other unusual factors the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

ORDER

Entitlement to service connection for osteoarthritis of 
multiple joints (other than the right knee) is denied.

Entitlement to service connection for a cervical spine 
condition is denied.

Entitlement to service connection for diabetes mellitus is 
denied. 

Entitlement to service connection for a bilateral foot 
condition, including Charcot foot changes secondary to 
service-connected status post total knee arthroplasty, is 
denied. 

Secondary service connection for a low back disability is 
granted.  

Secondary service connection for a left knee disability is 
granted.

Entitlement to an increased evaluation for status post right 
total knee arthroplasty, currently evaluated as 30 percent 
disabling, is denied.





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 



